DETAILED ACTION
	This is the first office action for application 16/309,009, which is a national stage entry of PCT/KR2017/003343, filed 3/28/2017, which claims priority to Korean application KR10-2016-0088094, filed 7/12/2016, after the request for continued examination filed 1/24/2022.
	Claims 1, 4-6 and 9-11 are pending, and are considered herein.
	In light of the claim amendments filed 1/24/2022, the prior art rejections are withdrawn, and new grounds of rejection are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 
Additional Prior art that the Examiner Wishes to Make Known to Applicant
	The Examiner wishes to apprise the Applicant of the following prior art references, even though they are not applied in rejections herein. These references are supplied in the interests of compact prosecution.
	Seong, et al. (U.S. Patent Application Publication 2015/0010809 A1)
	Uh, et al. (U.S. Patent Application Publication 2009/0068550 A1)
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 1 has been amended to recite “the trailing edge is colinear with the with the exterior edge selected from the first edge and the second edge.” Therefore, Claim 6, which recites, “wherein the trailing edge is positioned on a same line with the edge part of the region where the safety vent is formed,” does not further limit Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (U.S. Patent Application Publication 2009/0305114 A1), in view of Kim (U.S. Patent Application Publication 2011/0117424 A1).
In reference to Claim 1, Yeo teaches a secondary battery (Fig. 6, with additional details in Fig. 1, paragraphs [0078]-[0080] and [0035]-[0052]).
The battery of Yeo comprises an electrode assembly 110 (Fig. 1, paragraph [0036]), a case 120 for receiving the electrode assembly (Fig. 6, paragraphs [0078]-[0080]), and a cap plate 130 covering an end of the case (Fig. 1, paragraph [0035]).
Fig. 6 teaches that the case includes two pairs of side wall parts, the side wall parts in each pair facing each other, and a bottom part perpendicular to the side wall parts.
Fig. 6 teaches that a safety vent 540/545 is integrally formed with the case at an edge part of the side wall part and bottom part (paragraph [0079]), because the safety vent 540/545 extends from one side wall part to the other side wall part along the bottom part. 

Fig. 6 teaches that the safety vent 540/545 extends to an exterior edge selected from a first edge where the first short side wall part and the bottom part meet and a second edge where the second short side wall part and the bottom part meet, because the safety vent 540/545 extends to an exterior edge of both of these short side wall parts. 
Yeo does not teach that the safety vent includes both a vent groove having a depth from an exterior surface of the case and a notch groove extending from a bottom surface of the vent groove so as to have a depth from the bottom surface of the vent groove.
Instead, Yeo teaches that the vent comprises a groove with a single depth.
To solve the same problem of providing secondary batteries (Fig. 2 and 3, paragraphs [0045]-[0052]) comprising vents consisting of grooved regions of the battery case, Kim teaches a vent structure (Fig. 3, paragraphs [0051]-[0052]) having a vent groove having a depth d1 and a notch groove extending from a bottom surface of the vent groove so as to have a depth (corresponding to the value of d2-d1) from the bottom surface of the vent groove.
Kim teaches that the vent structure of his invention provides the benefit of allowing easy breakage of the case at a predetermined internal pressure while not deteriorating the durability of the case (paragraph [0052]). 
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the vent structure of the device of Kim so that each groove has the depth profile of the vent structure of Kim, as shown in Fig. 3 of Kim, because Kim teaches that the vent structure of his invention provides the benefit of allowing easy breakage of the case at a predetermined internal pressure while not deteriorating the durability of the case (paragraph [0052]). 
Modifying the vent structure of the device of Yeo so that each groove has the depth profile of the vent structure of Kim, as shown in Fig. 3 of Kim, teaches the limitations of Claim 1, wherein the safety vent includes a vent groove having a depth from an exterior surface of the case (corresponding 
This modification further teaches the limitations of Claim 11, wherein the vent groove (corresponding to the shallower groove of modified Yeo) is spaced apart from the edge selected from the first edge and the second edge, because at least a portion of the vent groove is spaced from the first/second edge that it is nearest to.
This disclosure further teaches the limitations of Claim 10, wherein the safety vent extends along the bottom part of the case either to the first edge or to the second edge.
In reference to Claim 4, Yeo teaches that the depth of the rupture grooves of his invention is 55-75% of the thickness of the case (paragraph [0011]). 
This disclosure teaches the limitations of Claim 4, wherein the sum of the depth of the vent groove and the notch groove is 70-90%. It is noted that Kim is relied on merely to teach the shape of the vent groove and notch groove structures.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 70-90% overlaps with the taught range of 55-75%.
Further, it is the Examiner’s position that the thickness of the battery casing wall is a result-effective variable that affects the resistance of the battery case to breakage. 
Specifically, Kim teaches that decreasing the wall thickness increases the ease with which the case breaks, and that is desirable to ensure that the case is also durable (paragraph [0052])
One of ordinary skill in the art at the time the instant invention was filed would also have been motivated to tune the thickness of the wall in the area of the vent of modified Yeo, so that the wall thickness is not so thin that the vent breaks under normal handling of the battery, while still breaking easily at the desirable pressure.
It is the Examiner’s position that this routine optimization of the relative depths of notches would have led one of ordinary skill in the art to arrive at the sum of the vent grove and notch groove recited in Claim 4, without undue experimentation.


Claims 1, 4, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (U.S. Patent Application Publication 2009/0305114 A1), in view of Kim (U.S. Patent Application Publication 2011/0117424 A1), and Thomas (U.S. Patent 6,159,631).
 In reference to Claim 1, Yeo teaches a secondary battery (Figs. 1-2, paragraphs [0035]-[0052]).
The battery of Yeo comprises an electrode assembly 110 (Fig. 1, paragraph [0036]), a case 120 for receiving the electrode assembly (Fig. 2, paragraphs [0037]-[0041]), and a cap plate 130 covering an end of the case (Fig. 1, paragraph [0035]).
Figs. 1-2 teach that the case 120 includes two pairs of side wall parts, the side wall parts in each pair facing each other, and a bottom part perpendicular to the side wall parts.
Figs. 1-2 teach that a safety vent 140/145 is integrally formed with the case 120 at an edge part of the side wall part, because the safety vent 140/145 extends around the entirety of the case.
Figs. 1-2 teach that the two pairs of side wall parts include first and second long side wall parts spaced apart from each other and facing each other; and first and second short side wall parts spaced apart from each other and having smaller areas than the first and second long side wall parts.
Yeo does not teach that the safety vent 140/145 extends to an exterior edge selected from a first edge where the first short side wall part and the bottom part meet and a second edge where the second short side wall part and the bottom part meet.
To solve the same problem of providing a vent structure for a secondary battery, Thomas teaches that one of several suitable locations within a battery case that is preferable for forming a vent includes “zone 48b,” (Thomas, Fig. 4, column 6, lines 17-26), which corresponds to a portion of the region in which the vent of Yeo is formed, within the case of Yeo (i.e. the lower portion of the case).
	It is noted that “zone 48b” in the case of Thomas encompasses the region where a short side wall and the bottom wall meet (Thomas, Fig. 4). Thomas further teaches that the location of the vent should be selected based on the location where maximum bending occurs in the case, upon pressurization (column 6, lines 24-26).
	Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the vent of Yeo to be disposed in any location corresponding to region “48b” of Thomas, including the region where 
	Consequently, it is the Examiner’s position that one of ordinary skill in the art at the time the instant invention was filed would have been motivated to place the vent of Yeo in any region encompassing region “48b” of Thomas, including in a position in which it extends to an edge where the first short side wall and the bottom wall meet, based on the teachings of Thomas that (1) any location in this region is a preferable location for a vent, and (2) the location of the vent should be selected based on the location where maximum bending occurs in the case, upon pressurization.
It is the Examiner’s position that this disclosure renders positioning the vent of the device of Yeo in a position in which it extends to an edge where the first short side wall and the bottom wall meet and/or a position where the second short side wall and the bottom wall meet, thus teaching the limitations of Claim 1, wherein the safety vent extends to an edge selected from a first edge where the first short side wall and the bottom part meet, and a second edge where the second short side wall part and the bottom part meet.
Modified Yeo does not teach that the safety vent includes both a vent groove having a depth from an exterior surface of the case and a notch groove extending from a bottom surface of the vent groove so as to have a depth from the bottom surface of the vent groove.
Instead, Yeo teaches that the vent comprises grooves 145 with a single depth.
To solve the same problem of providing secondary batteries (Fig. 2 and 3, paragraphs [0045]-[0052]) comprising vents consisting of grooved regions of the battery case, Kim teaches a vent structure (Fig. 3, paragraphs [0051]-[0052]) having a vent groove having a depth d1 and a notch groove extending from a bottom surface of the vent groove so as to have a depth (corresponding to the value of d2-d1) from the bottom surface of the vent groove.

Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the vent structure of the device of modified Yeo so that each groove has the depth profile of the vent structure of Kim, as shown in Fig. 3 of Kim, because Kim teaches that the vent structure of his invention provides the benefit of allowing easy breakage of the case at a predetermined internal pressure while not deteriorating the durability of the case (paragraph [0052]). 
Modifying the vent structure of the device of modified Yeo so that each groove has the depth profile of the vent structure of Kim, as shown in Fig. 3 of Kim, teaches the limitations of Claim 1, wherein the safety vent includes a vent groove having a depth from an exterior surface of the case (corresponding to the groove portion having depth d1) and a notch groove (corresponding to the portion of the groove having depth d2) having a depth (d2-d1) from the bottom surface of the vent groove.
This modification further teaches the limitations of Claim 11, wherein the vent groove (corresponding to the shallower groove of modified Yeo) is spaced apart from the edge selected from the first edge and the second edge, because at least a portion of the vent groove is spaced from the first/second edge that it is nearest to.
This disclosure further teaches the limitations of Claim 9, wherein the safety vent extends along either the first short side wall part to the first edge, or along the second short side wall part to the second edge.
along the bottom part of the case either to the first edge or to the second edge.
In reference to Claim 4, Yeo teaches that the depth of the rupture grooves of his invention is 55-75% of the thickness of the case (paragraph [0011]). 
This disclosure teaches the limitations of Claim 4, wherein the sum of the depth of the vent groove and the notch groove is 70-90%. It is noted that Kim is relied on merely to teach the shape of the vent groove and notch groove structures.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 I. In the instant case, the claimed range of 70-90% overlaps with the taught range of 55-75%.
Further, it is the Examiner’s position that the thickness of the battery casing wall is a result-effective variable that affects the resistance of the battery case to breakage. 
Specifically, Kim teaches that decreasing the wall thickness increases the ease with which the case breaks, and that is desirable to ensure that the case is also durable (paragraph [0052])
One of ordinary skill in the art at the time the instant invention was filed would also have been motivated to tune the thickness of the wall in the area of the vent of modified Yeo, so that the wall thickness is not so thin that the vent breaks under normal handling of the battery, while still breaking easily at the desirable pressure.
It is the Examiner’s position that this routine optimization of the relative depths of notches would have led one of ordinary skill in the art to arrive at the sum of the vent grove and notch groove recited in Claim 4, without undue experimentation.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (U.S. Patent Application Publication 2009/0305114 A1), in view of Kim (U.S. Patent Application Publication 2011/0117424 A1), as applied to Claim 1, or over Yeo (U.S. Patent Application Publication 2009/0305114 A1), in view of Kim (U.S. Patent Application Publication 2011/0117424 A1), and Thomas (U.S. Patent 6,159,631), as applied to Claim 1, and further in view of Aizawa, et al. (U.S. Patent Application Publication 2007/0099070 A1).
In reference to Claim 5, modified Yeo does not teach that the safety vent of his invention includes a rounded leading edge and a linear trailing edge formed at a first side and a second side, respectively, of the safety vent.
To solve the same problem of providing case vent structures for secondary batteries, Aizawa teaches a vent structure in the short side wall of a secondary battery, wherein the vent has a rounded leading edge at a first side and a linear trailing edge at a second side of the safety vent (Fig. 3, paragraphs [0034]-[0035], shown in the inset below).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have modified the shape of the vent structure 540/545 of the device of modified Yeo to have the shape of the vent groove of Aizawa, 
Modifying the shape of the vent groove of modified Yeo so that it has the shape of the vent groove of Aizawa teaches the limitations of Claim 5, wherein the safety vent includes a rounded leading edge and a linear trailing edge formed at a first side and a second side, respectively, of the safety vent, per the inset below.
Modifying the shape of the vent groove of modified Yeo so that it has the shape of the vent groove of Aizawa teaches the limitations of Claim 6, wherein the trailing edge is positioned on a same line with the edge part of the region where the safety vent is formed (i.e. because the trailing part is on a vertically-extending line that intersects with the edge part of the region where the safety vent is formed).

    PNG
    media_image1.png
    572
    734
    media_image1.png
    Greyscale

The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).


Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721